Citation Nr: 1019919	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a chronic lung 
disability.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served in the Army National 
Guard from October 1981 to September 2004 with various 
periods of active duty, active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA).  The Veteran also 
had active duty from May 1982 to July 1982, June 1983 to 
August 1983 and from April 2003 to June 2004, to include in-
country service in Iraq. 

This matter is before the Board of Veterans' Appeals (Board) 
following a February 2010 granting a Joint Motion for Remand 
(JMR) from the United States Court of Appeals for Veterans 
Claims (CAVC) regarding a Board decision rendered in April 
2009.  This matter was originally on appeal from a September 
2007 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Lincoln, Nebraska. 


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosed cervical 
spine disability.

2.  The Veteran does not have a current diagnosis of 
hypertension.

3.  The Veteran does not have a current diagnosis of migraine 
headaches.

4.  The Veteran does not currently have a diagnosis for any 
chronic lung disability.


CONCLUSIONS OF LAW

1.  The Veteran's alleged cervical spine disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2009).

2.  The Veteran's alleged hypertension was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

3.  The Veteran's alleged migraine headaches were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2009).

4.  The Veteran's alleged chronic lung disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in March 2007.  That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2009).  The 2007 letters also informed the 
Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

When the Board denied this claim in April 2009, the Board 
concluded examinations were not necessary in this case 
because there was no evidence that the Veteran had current 
disabilities other than the Veteran's own lay statements. The 
Court granted an order in February 2010 remanding this claim 
back to the Board to further explain why no examination is 
necessary in the case in light of recent CAVC precedent 
indicating the Veteran is competent to testify as to 
symptomatology, reporting a contemporaneous medical 
diagnosis, or reporting symptomatology that later supports a 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).

The duty to assist requires VA to afford the Veteran a VA 
examination only in certain circumstances as defined in 38 
U.S.C.A. § 5103A(d).   With regard to service connection 
claims, the Court interpreted 38 U.S.C.A. § 5103A(d) in the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006) holding 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

As will be explained more thoroughly in the decision portion 
below, the medical evidence simply does not support a finding 
that the Veteran has current diagnoses of any of his claimed 
disabilities.  Medical evidence of a current disability is 
the first prong in considering whether a VA examination is 
necessary to determine a case.  See id.  Indeed, the Federal 
Circuit has held there must be competent medical evidence of 
a current disability.  Walkters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010).

In this case, the Veteran claims he currently has a cervical 
spine disability, hypertension, migraines and a chronic lung 
disability related to his military service.  His service 
treatment records are largely silent as to any complaints, 
diagnoses or treatment with respect to these claims.  The 
only exception is the Veteran did seek treatment for a sore 
neck and shoulders secondary to lifting weights in March 
2004.  At that time, the Veteran was diagnosed with muscle 
strain, but the doctor specifically noted his cervical spine 
was not involved.  Regular examinations throughout the 
Veteran's military service were routinely within normal 
limits for these claimed conditions, to include normal blood 
pressure readings.  

The Veteran claims, however, whether treated or not, he 
suffered from chronic symptoms, to include neck pain, chronic 
cough, headaches and elevated blood pressure since his 
military service.  The Board acknowledges the Veteran's 
competency to testify as to his own symptomatology.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

In regard to diagnosis and etiology, the Veteran sought 
treatment at a VA outpatient treatment center for the first 
time in 2006.  An April 2006 VA outpatient treatment record, 
specifically, details a thorough examination given to the 
Veteran to establish his medical care at the VA.  The 
treatment record addressed the Veteran's complaints of 
chronic non-productive cough since Iraq and a sore shoulder.  
At that time, the Veteran denied chronic or recurrent 
headaches, back pain or injury.  Upon examination, the 
Veteran's blood pressure readings were within normal limits, 
and the VA physician found no evidence of chronic 
disabilities relevant to this appeal. VA outpatient treatment 
records through 2007 are similarly silent as to any chronic 
diagnoses of the claimed disabilities.  The records also show 
after April 2006, he did not return to seek medical treatment 
until June 2007, over one year later. 

The Board concludes the medical evidence shows the Veteran 
does not currently have a chronic cervical spine disability, 
hypertension, migraine headaches or a chronic lung disability 
and the medical evidence confirms that the Veteran's 
complaints of "continuous symptomatology" is simply not 
credible.  Initially, the most recent medical evidence from 
2006 to 2007 indicates the Veteran denied any chronic or 
recurrent headaches, back pain or injury.  The medical 
evidence consistently indicated the Veteran's blood pressure 
within normal limits and there is no objective evidence that 
the Veteran ever complained to any medical professional of 
elevated blood pressure.  While the medical records note 
complaints of a sore shoulder and chronic cough since Iraq, 
these complaints are few and far between and medical 
examination found no abnormality.  Specifically, the medical 
evidence showed full range of motion of the cervical spine 
with no thyromegaly or posterior cervical adenopathy.  An 
April 2006 respiratory examination further found symmetrical 
movement of the chest without deformity, clear lungs and 
normal rate.

In short, there simply is no competent and probative medical 
evidence of any chronic disabilities related to the issues on 
appeal even in light of the Veteran's stated symptomatology. 

For these reasons, the Board concludes a VA examination is 
not necessary to decide the case.  See McLendon, 20 Vet. App. 
79.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, the Veteran alleges his various disabilities are due to 
injuries during his service in the Army National Guard, 
especially during deployment in Iraq.  Specifically, the 
Veteran indicates exposure to sand and dust in Iraq is 
responsible for his alleged current, chronic cough.  He 
further alleges he incurred a cervical spine injury, 
hypertension and migraine headaches during his active 
service. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Again, the Veteran is mainly alleging his various 
disabilities are due to incidents during his active duty.  To 
the extent his allegations reach incidents during his 
National Guard duty (ACDUTRA and INACDUTRA), the Board notes 
only "Veterans" are entitled to service connection 
compensation.

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the Veteran's period of active duty in the Army) does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on his active 
duty service in the Army from May 1982 to July 1982, June 
1983 to August 1983 and April 2003 to June 2004.  As to his 
various periods of ACDUTRA and INACDUTRA, he has not yet 
established that he is a "veteran" because it is not shown 
that he "was disabled . . . from a disease or injury incurred 
or aggravated in line of duty" during a period of ACDUTRA, or 
that he "was disabled . . . from an injury incurred or 
aggravated in line of duty" during INACDUTRA.  38 U.S.C.A. § 
101(24); McManaway v. West, 13 Vet. App. 60, 67 (1999) 
(citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995), for 
the proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Paulson, 7 Vet. App. at 470 ("[A]n individual who has 
served only on [ACDUTRA] must establish a service-connected 
disability in order to achieve veteran status.").

The Veteran's service medical records are largely silent as 
to the claimed conditions.  In March 2004 the Veteran 
complained of a sore neck and shoulders secondary to lifting 
weights.  He was diagnosed with muscle strain, but the doctor 
at the time specifically noted his cervical spine was not 
involved.  The Veteran's regular examinations throughout his 
years of service indicate normal blood pressure readings and 
no complaints of neck pain, migraines or chronic cough.  The 
Veteran indicated in November 2002 that he regularly used 
tobacco.  Also noteworthy, the Veteran expressed concern in 
November 2004 of consistent exposure to sand and dust while 
in Iraq.  At that time, however, the Veteran did not complain 
of nor was he diagnosed with any specific ailment.  
Throughout his period of service, the Veteran was never 
diagnosed with any chronic disability related to the cervical 
spine, lungs, headaches or hypertension.  Indeed, the service 
medical records indicate the Veteran separated in 2004 with 
no such abnormalities.

For certain chronic diseases, such as arthritis and 
hypertension, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
year following discharge from service. 38 C.F.R. § 3.307, 
3.309.  Additionally, even if a chronic condition was not 
shown during service, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  The pertinent inquiry here, then, is whether the 
Veteran has any current diagnoses related to his active 
military service.  Based on the evidence, the Board concludes 
he does not.

The Veteran's post-service treatment records are relatively 
scarce.  VA outpatient treatment records from 2006 to 2007, 
however, are silent as to any complaints, treatment or 
diagnoses of a cervical spine condition, hypertension or 
migraine headaches.  The Veteran does complain of a chronic 
cough "since Iraq" in an April 2006 VA outpatient treatment 
records.  The record also indicates shoulder pain.  No 
diagnosis related to the cough or cervical spine, however, 
are rendered.  As explained above, the VA physician in April 
2006 conducted a thorough examination of the Veteran because 
it was his initial visit at the center.  The VA physician 
found the Veteran to have normal blood pressure readings, 
that his cervical spine exhibited normal range of motion with 
no pain or other abnormality and that the Veteran's lungs 
were clear without wheezing or abnormal effort.  The Veteran, 
at that time, further denied any chronic or recurrent 
headaches.  Thereafter, the Veteran did not seek treatment at 
a VA facility for over one year.  It does not appear the 
Veteran receives any on-going treatment for any of his 
claimed conditions that allegedly cause chronic pain. 

Indeed, the Veteran's treatment records seem to focus mainly 
on complaints and diagnoses unrelated to the issues currently 
on appeal.  There simply is no medical evidence indicative of 
any current diagnoses of the issues on appeal.

The Board has considered the Veteran's statements regarding 
continuity of symptomatology of his various ailments.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is generally credible 
regardless of the lack of contemporaneous medical evidence.  

That is, certainly the Veteran is competent to indicate he 
has suffered with headaches, neck pain, and a chronic cough 
since his time in the military, particularly his service in 
Iraq.  The Veteran's claim fails, however, based upon the 
lack of medical evidence indicative of current disabilities 
associated with any incident of his military service. The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

As explained above, moreover, the Board finds the Veteran's 
claims of continuous symptomatology incredible in light of 
the scarce post-service medical records and inconsistent 
claims of symptomatology.  The Veteran told the April 2006 VA 
physician, for example, that he does not have recurrent or 
chronic headaches.  The Veteran did not complain of 
hypertension nor has he ever been diagnosed with 
hypertension.  Also, his contention that he suffers with 
chronic neck pain and coughing is inconsistent with the lack 
of consistent medical treatment.  

Regrettably, whether exaggerated or not, the Veteran's 
reported symptoms simply have not been substantiated by any 
medical evidence that is indicative of current diagnoses 
related to his symptoms.  Indeed, there is medical evidence 
to the contrary.  Service connection first and foremost 
requires a current diagnosis of a disability.  See generally 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see 
also, Hickson, supra.  It is noted that he was scheduled for 
a VA examination to ascertain the nature and etiology of his 
claimed disabilities but failed to report.  As such, the 
Board must decide the claims based on the evidence of record.  
38 C.F.R. § 3.655.  The most probative evidence of record is 
against his claims in that there is a lack of evidence 
establishing current disability and a nexus to service.  In 
light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a chronic disability is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


